PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
Claimant filed a claim seeking the amount of $12,472.50, for intensive in-home support services for a client of the respondent State agency. The Court notes that the correct total of the invoices is $12,475.20. The invoices for the services were not processed for payment in the proper fiscal year; therefore, the claimant has not been paid. The respondent admits the validity and the amount of the claim for the corrected total of the invoices, and states that there were sufficient funds expired in the appropriate fiscal year with which the claim could have been paid.
In view of the foregoing, the Court makes an award in the amount of $12,475.20.
*28Award of $12,475.20.